Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/622,231, MONITOR AND KEYBOARD SUPPORT ARM, filed on 12/12/19.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I	Figures 1A-11
Species II	Figures 12-18
Species III	Figures 19A-19C
 The species are independent or distinct because there are plurality different designs of monitor support. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There are plurality different designs of monitor support which put a serious burden on examiner to search outside of his art unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Craig Stainbrook on 8/18/21 a provisional election was made without traverse to prosecute the invention of species II, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said monitor support arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, lines 1-2, “wherein said support arm junction rotating about said mounting and support assembly” is indefinite because the static arm is the one that rotates about the mounting and support assembly and the support junction rotates about the static arm.  It should be changed to wherein said support arm junction rotating about the static arm--- for clarification.
Claims 10-20 are rejected as depending on rejected claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9 is rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent Application Publication # 2011/0147546 to Monsalve et al.
Monsalve et al. teaches a monitor support comprising a mounting and support assembly (100) for attaching the monitor support to the surface.   The support includes a static arm (210) configured to mount rotatably to the mounting and support assembly at a proximal end (201) and having a support arm junction (215) at a distal end.  The support arm includes a moving arm (200) pivotally attached to the static arm at the support arm junction with a first one-way freewheel friction hub (217, section 0031).  The support includes monitor mounting structure (300) mounted on a distal end of the moving arm. 

Allowable Subject Matter
Claims 10-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 7,416,163 to Gaida et al.
US Patent Application Publication # 2011/0149510 to Monsalve et al.
The cited references above teach the monitor support.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632


/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        
9/2/21